256 F.2d 579
Terrell E. MEEK and Walter Bledsoe & Company, Appellants,v.Mamie Ballenger HARRIS, as Executrix of the Estate of Kline E. Harris, Appellee.
No. 7648.
United States Court of Appeals Fourth Circuit.
Argued June 10, 1958.
Decided June 13, 1958.

Thos. B. Butler, Spartanburg, S. C. (Butler & Chapman, Spartanburg, S. C., on brief), for appellants.
W. Francis Marion, Greenville, S. C., and J. Davis Kerr, Spartanburg, S. C. (Sam R. Watt, Spartanburg, S. C., on brief), for appellee.
Before SOBELOFF, Chief Judge, SOPER, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
The defendants, against whom judgment was recovered in a suit for negligent operation of an automobile, causing the death of the plaintiff's decedent, a passenger in that automobile, bring this appeal from the District Judge's refusal to direct a verdict for the defendants and from his denial of a motion for judgment for them n. o. v. The sole question is whether there was sufficient evidence of recklessness or heedlessness in the operation of the automobile to satisfy the requirements of the South Carolina guest statute. Code 1952, § 2-21.


2
There was testimony from which the jury could conclude that, at the time of the fatal accident, the defendants' automobile was being operated at a speed of seventy to seventy-five miles per hour and on the wrong side of the road. While this testimony was sharply contradicted by other witnesses, the issue of credibility was for the jury.


3
It would have been error for the Judge to grant the motions. The judgment is therefore


4
Affirmed.